DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 11-16, and 19 are objected to because of the following informalities:  
In claim 1 lines 1-6, “A secondary target for sparring helmet comprises a longitudinal attachment that is flexible and is configured to be attachable to a sparring element that is configured to be worn by trainee; configured to be struck by a trainer; and wherein the secondary target is configured to be attachable to the sparring helmet by the longitudinal attachment” should be changed to the following: 
--A secondary target for a sparring helmet comprising: 
a flexible longitudinal attachment;  
wherein the secondary target is configured to be attachable to a sparring element that is configured to be worn by trainee; 
wherein the secondary target is configured to be struck by a trainer; and 
wherein the secondary target is configured to be attachable to the sparring helmet by the flexible longitudinal attachment--.
In claim 9 lines 1-2, “wherein the 1 inch from the sparring helmet” is incomplete because it appears to be missing word(s).
In claims 9 and 11, “1 inch” should be changed to --one inch-- to be consistent with the language in claims 3-7.
In claims 12-16 line 2, “to be an offset” should be changed to --to be offset--. 
In claim 19 line 2, “attached by is one” should be changed to --attached by one--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the limitation “wherein the secondary target is configured to yield by being destroyed.” The specification discloses in para [0038] the following passage: 
 “With respect to the manner of yielding, flexible attachments such as the already mentioned springs are anticipated but so are targets designed to collapse or be destroyed when contact is made. The collapsing (hinged) or destroyed secondary targets can be particularly useful when you are trying to determine just how close the trainer came in landing a blow. For example, a secondary target may only protrude 1" from a sparring training tool and if it was knocked down or destroyed that would indicate that the trainer came within an inch of hitting the trainee.”
However, this passage does not adequately describe how the secondary targets are destroyed or what the secondary targets are comprised of to allow them to be destroyed. Therefore, the specification does not reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 each recites the limitation “an offset distance,” which is vague and indefinite. It is unclear between what two points in space the offset distance is intended to cover. Is the offset distance from the sparring helmet to the secondary target? If so, the limitation “an offset distance” should be changed to --an offset distance from the secondary target to the sparring helmet-- for each instance in claims 3-7.
Claim 9 recites the limitation “wherein the 1 inch from the sparring helmet” in lines 1-2, which is vague and indefinite. This limitation appears to be missing word(s), thus making the limitation unclear in its intent and purpose.
Claim 12 recites the limitation “the offset” in line 1. The limitation “the offset” is used in noun form. However, the term “offset” in claim 1 is used as a verb. The noun form of “offset” was not previously recited, thus there is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “the secondary target is attached by…one or more of Velcro…” but does not recite to what structure the secondary target is attached to. Thus, the limitation is vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 8, and 12-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 3,542,364 (Gaumond).
Regarding claim 1, Gaumond discloses a secondary target for sparring helmet comprises a longitudinal attachment that is flexible (the combination of the ball 5 and the elastic target suspending element 6 can be interpreted as the secondary target; elastic target suspending element 6 can be interpreted as the flexible longitudinal attachment and is arranged longitudinally, i.e., parallel to user’s body, and the ball 5 and element 6 are capable of being arranged for a sparring helmet with the adjustable strap 10 - Col 1:31-45, FIG. 1) and is configured to be: 
attachable to a sparring helmet that is configured to be worn by trainee (ball 5 and elastic target suspending element 6 are capable of being attached to a sparring helmet with the adjustable strap 10 - Col 1:31-45, FIG. 1); 
configured to be struck by a trainer (a user can strike the target - Col 1:3-12); and 

Regarding claim 2, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is configured to be offset from one or one or more of the chin, forehead, side of the head, top of the head or the back of head when the sparring helmet is worn by the trainee (the ball 5 is offset from the user’s chin, forehead, side of the head, top of the head, and the back of the head as shown in FIG. 1).
Regarding claim 8, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is configured to yield by collapsing (the elastic target suspending element 6, which has been interpreted as part of the secondary target above per claim 1, can yield by collapsing as shown in FIG. 2).
Regarding claim 12, Gaumond teaches the secondary target of claim 1, and further discloses wherein the offset with respect to the sparring helmet is configured to be an offset from the chin when the sparring helmet is worn by the trainee (the ball 5 is offset from the user’s chin, forehead, side of the head, top of the head, and the back of the head as shown in FIG. 1).

Regarding claim 14, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is configured to be an offset from the side of the head when the sparring helmet is worn by the trainee (the ball 5 is offset from the user’s chin, forehead, side of the head, top of the head, and the back of the head as shown in FIG. 1).
Regarding claim 15, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is configured to be an offset from the top of the head when the sparring helmet is worn by the trainee (the ball 5 is offset from the user’s chin, forehead, side of the head, top of the head, and the back of the head as shown in FIG. 1).
Regarding claim 16, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is configured to be an offset from the chin when the sparring helmet is worn by the trainee (the ball 5 is offset from the user’s chin, forehead, side of the head, top of the head, and the back of the head as shown in FIG. 1).
Regarding claim 17, Gaumond teaches the secondary target of claim 1, and further discloses a secondary component 10 configured to be the physical connection between the longitudinal attachment 6 and the sparring helmet and wherein the secondary target is configured to be attached to the secondary component (the strap 10 can be made adjustable to fit heads of different sizes, and is capable of being arranged around a sparring helmet, thus the strap 10 can serve as the physical connection between the elastic element 6 and a sparring helmet - FIG. 1, Col 1:44-45).
Regarding claim 18, Gaumond teaches the secondary target of claim 17, and further discloses wherein the physical connection is one or more of Velcro, magnets, bolting, screwing, gluing, sewing, clamping, welding or a Page 19 of 21Docket No.: Hall-004 mechanical fit (strap 10 is provided with end portions 
Regarding claim 19, Gaumond teaches the secondary target of claim 1, and further discloses wherein the secondary target is attached by one or more of Velcro, magnets, bolting, screwing, gluing, sewing, clamping, welding or a Page 19 of 21Docket No.: Hall-004mechanical fit (ball 5 can be connected by intermediate connection to the sparring helmet by strap 10, which is provided with end portions 10a,10b covered by interlocking strips of material 10c,10d such as Velcro, which would serve to adjust the strap 10 around a sparring helmet - Col 1:44-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumond.
Regarding claims 3-7, 9, and 11, Gaumond teaches the secondary target of claim 1, and further discloses that the offset between the ball 5 and the user’s head is determined by the length of a target supporting rod 7, which can have its effective length varied (Col 2:2-13, FIGS. 1 and 4). However, Gaumond does not explicitly disclose wherein the secondary target has a 
It appears that the device of Gaumond would operate equally well with the claimed offset distances since the position of the ball 5 and element 6 from the user’s head is intended to be at a convenient position to be struck by the hands of the user (Col 2:2-5) and an offset distance of six inches or more, less than six inches, between six and three inches, three inches or less, two inches or less, or one inch can each be convenient offset distances for said convenient position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length of the supporting rod Gaumond to cause the attached elastic target suspending element to produce an offset distance of six inches or more, less than six inches, between six and three inches, three inches or less, two inches or less, or one inch.

Response to Arguments
Applicant's arguments filed on 1/21/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 112(a) rejection of claim 10, applicant’s argument that the currently amended claim 1, in combination with claim 10, overcomes this limitations is unpersuasive. Amended claims 1 and 10 do not overcome this issue because claim 10 still 
Regarding the 35 U.S.C. 102(a)(1)/(a)(2) rejection of independent claim 1, applicant’s argument that Gaumond fails to disclose the limitation “the secondary target is offset by the longitudinal attachment with respect to the sparring helmet, in a single direction away from the trainee” is unpersuasive. Gaumond teaches the secondary target is offset by the longitudinal attachment with respect to the sparring helmet, in a single direction away from the trainee (ball 5 is offset by the elastic target suspending element 6 and the rod 7 in a single direction away from the user’s head as shown in FIG. 1, which is capable of being fitted with a sparring helmet; note that the ball 5 can be swung to multiple positions as shown in phantom in FIG. 1 and these positions can be interpreted as having the elastic target suspending element 6 aligned in different single directions away from the trainee).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784